
	
		II
		112th CONGRESS
		1st Session
		S. 316
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To ensure that the victims and victims' families of the
		  November 5, 2009, attack at Fort Hood, Texas, receive the same treatment,
		  benefits, and honors as those Americans who have been killed or wounded in a
		  combat zone overseas and their families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fort Hood Victims and Families
			 Benefits Protection Act.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)Fort Hood, Texas,
			 has played a highly prominent role in the Global War on Terror, deploying more
			 members of the Armed Forces into overseas theaters of combat since September
			 11, 2001, than any other United States military installation.
				(2)The members of
			 the Armed Forces and community of Fort Hood have answered the call to service
			 with honor and distinction, and the post has paid a steep price, suffering more
			 combat casualties in Operation Iraqi Freedom and Operation Enduring Freedom
			 than any other United States military installation.
				(3)In February 2011,
			 the Committee on Homeland Security and Governmental Affairs of the Senate
			 issued a report entitled A Ticking Time Bomb: Counterterrorism Lessons
			 from the U.S. Government's Failure to Prevent the Fort Hood Attack,
			 which stated the following: On November 5, 2009, 13 Americans – 12
			 servicemembers and one civilian employee of DoD – were killed and 32 were
			 wounded in an attack at the military base at Fort Hood, Texas. This tragedy was
			 the deadliest terrorist attack within the United States since September 11,
			 2001.
				(4)In the wake of
			 the brutal September 11, 2001, terrorist attacks on the United States, the
			 Federal Government set a historical precedent when it awarded the victims of
			 those attacks who were members of the Armed Forces with the Purple Heart medal
			 and the victims of those attacks who were civilian employees of the Department
			 of Defense with the Secretary of Defense Medal for the Defense of
			 Freedom.
				(5)In the aftermath
			 of the attack that occurred at Fort Hood, Texas, on November 5, 2009, this
			 precedent should be followed in accordance with current criteria for awarding
			 the Purple Heart, as established in Executive Order No. 11016, and the
			 Secretary of Defense Medal for the Defense of Freedom.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)any member of the
			 Armed Forces or civilian employee of the Department of Defense who was killed
			 or wounded in the attack that occurred at Fort Hood, Texas, on November 5,
			 2009, and the family members of those victims, should receive the same
			 treatment and benefits as the victims and families of victims of the September
			 11, 2001, terrorist attacks on the United States;
				(2)these Americans
			 have made tremendous sacrifices, and the United States should provide them with
			 the maximum level of benefits available, identical to the level of benefits
			 available to those who have been killed or wounded in an overseas combat zone
			 such as Iraq or Afghanistan; and
				(3)the Department of
			 Defense should duly honor the Americans who were killed or injured in the
			 attack at Fort Hood with awards that serve to recognize their physical
			 sacrifices, including the Purple Heart Medal for members of the Armed Forces
			 and the Secretary of Defense Medal for the Defense of Freedom for civilian
			 employees of the Department of Defense.
				3.Treatment of
			 members of the Armed Forces and civilian employees of the Department of Defense
			 who were killed or wounded in the November 5, 2009, attack at Fort Hood,
			 Texas
			(a)TreatmentFor
			 purposes of all applicable Federal laws, regulations, and policies, a member of
			 the Armed Forces or civilian employee of the Department of Defense who was
			 killed or wounded in the attack that occurred at Fort Hood, Texas, on November
			 5, 2009, shall be deemed as follows:
				(1)In the case of a
			 member, to have been killed or wounded in a combat zone as the result of an act
			 of an enemy of the United States.
				(2)In the case of a
			 civilian employee of the Department of Defense—
					(A)to have been
			 killed or wounded while serving with the Armed Forces in a contingency
			 operation; and
					(B)to have been
			 killed or wounded in a terrorist attack.
					(b)ExceptionSubsection
			 (a) shall not apply to a member of the Armed Forces whose death or wound as
			 described in that subsection is the result of the willful misconduct of the
			 member.
			
